Citation Nr: 0926340	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for peripheral 
neuropathy, peripheral vascular disease, now status post 
bilateral below the knee amputations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from January 1968 to May 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
peripheral neuropathy, peripheral vascular disease, now 
status post bilateral below the knee amputations is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant's countable annual income exceeds the 
established income limit for VA pension.


CONCLUSION OF LAW

Entitlement to pension is not warranted.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.271, 3.372 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is important to note that the award of pension benefits to 
a living veteran is based upon a multi-factorial process.  
There must be valid wartime service; there must be age or 
permanent and total disability; and then regardless of the 
degree of disability there is an income limitation.  The 
income limitations, generally, consider the number of 
dependants, the type of income and the different levels of 
improved pension (basic, housebound or aid and attendance).  
Stated differently, Congress has determined that pension is a 
needs based benefit.  The primary focus of this appeal is the 
countable income.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security 
Administration (SSA) income is not specifically excluded 
under 38 C.F.R. § 3.272. Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum annual pension rate, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g) (1) (iii).

In this case, VA received the appellant's claim for 
nonservice-connected pension in September 2005.  At this 
time, he reported that he received $835.00 monthly from the 
SSA; that his wife received $495.00 monthly from the SSA; 
that his son received $457.00 monthly from the SSA; and that 
he received $649.39 monthly in L&I pension.  He reported no 
unreimbursed medical expenses.  Pension benefits were denied 
later that same month.  Following the denial, the appellant 
submitted medical expenses in the amount of $220.37.  
Therefore, his income for the 12-month annualization period 
is $29,237.00.  

The total maximum annual pension rate (MAPR) for a veteran 
with two dependents, effective December 1, 2004, is $15,043.  
See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, Part I, 
Appendix B.  For housebound with two dependents the MAPR is 
$17,300; and for aid and attendance with two dependents the 
MAPR is $21,833.  Thus, the veteran's annual income of 
$29,237 exceeds the pertinent MAPR for the award of VA 
pension with two dependents, housebound with two dependents 
and aid and attendance with two dependents.  The Board notes 
that the appellant reported medical expenses in the amount of 
$220.37.  However, to be deducted, medical expenses must 
exceed 5% of the MAPR and the reported expense of $220.37 
does not exceed 5% of any of the MAPRs for 2005.  

In a VA Form 9 of May 2006, the appellant stated that his son 
was going into the Army and therefore, he no longer had his 
income.  In April 2007, the appellant submitted an additional 
Income Worth and Employment Statement.  He reported that he 
received $982.50 monthly from the SSA; that his wife received 
$616.50 monthly from the SSA; and that he received $989.00 
monthly in L&I pension as of January 2007.  Therefore, his 
income for the 12-month annualization period is $31,056.  

The MAPR for a veteran with one dependent, effective December 
1, 2006, is $14,313.  See 38 C.F.R. § 3.23(a) (5); VA Manual 
M21-1, Part I, Appendix B.  For housebound with one dependent 
the MAPR is $16,740; and for aid and attendance with one 
dependent the MAPR is $21,615.  Thus, the appellant's annual 
income of $31,056 exceeds the pertinent MAPR for the award of 
VA pension with one dependent, housebound with one dependent 
and aid and attendance with one dependent.  

Therefore, as a matter of law, the appellant's claim for 
improved VA pension must be denied for excess yearly.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law).




ORDER

Entitlement to pension benefits is denied.


REMAND

In a rating decision of June 2007 the RO denied the 
appellant's request to reopen the claim for service 
connection for peripheral neuropathy, peripheral vascular 
disease, now status post bilateral below the knee 
amputations.  The appellant filed a Notice of Disagreement 
with the rating decision via a letter of August 2007.  In 
October 2007 the appellant elected a de novo review by the 
Decision Review Officer.  The appellant has filed a timely 
Notice of Disagreement.  A Statement of the Case (SOC) has 
not been issued.  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court indicated that where a veteran expresses 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
fails to issue an SOC, the Board should remand the matter for 
issuance of an SOC. In view of this procedural defect, this 
matter is remanded.
 
Accordingly, the case is REMANDED for the following action:

A SOC should be issued to the appellant 
concerning the request to reopen the 
claim for service connection for 
peripheral neuropathy, peripheral 
vascular disease, now status post 
bilateral below the knee amputations.  
The appellant should be advised of the 
necessity of filing a timely 
substantive appeal if he wants the 
Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


